Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Delta Walsh seeks to appeal the district court’s order adopting the magistrate judge’s recommendations and granting the motions to dismiss certain Defendants with prejudice, denying the motion to dismiss certain Defendants without prejudice, and granting Walsh leave to file a second amended complaint (excluding the Defendants dismissed with prejudice) or voluntary dismissal within twenty days of the entry of the order.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Walsh v. Mackey, No. 1:11-cv-00821-MR-DCK, 2012 WL 3190873 (W.D.N.C. Aug. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Walsh’s appeal from this order was interlocutory when filed. The district court’s subsequent entry of a final judgment permits review of the order under the doctrine of cumulative finality. In re Bryson, 406 F.3d 284, 287-89 (4th Cir.2005); Equip. Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.1992).